Citation Nr: 1811655	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  03-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an extraschedular rating in excess of 20 percent for post-operative residuals of the right ankle prior to July 25, 2008 and from April 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970 and from December 1970 to August 1975.  He also had a period of service in the National Guard from December 1998 to March 2000.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a November 2008 rating decision, by the Hartford, Connecticut, Regional Office (RO), which increased the rating for the Veteran's residuals of right ankle injury, from 0 percent to 20 percent, effective May 22, 2007.  The Veteran was then assigned a temporary total rating for his right ankle disability from July 25, 2008 to July 31, 2009 and a 40 percent rating thereafter.  In August 2011, the RO proposed to reduce the evaluation for the right ankle disability to 20 percent.  In a Decision Review Officer's (DRO) decision, dated in December 2011, the RO reduced the rating for the right ankle disability from 40 percent to 20 percent, effective April 1, 2012.  

In October 2013, the Board remanded the case to the RO in order to afford the Veteran a hearing.  The record reflects that he failed to report for a hearing scheduled in January 2015.  As the Board has received no request for a postponement or good cause for the Veteran's failure to report, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2017).  

In a February 2016 decision, the Board denied the Veteran's claim for a rating in excess of 20 percent for post-operative residuals, right ankle injury.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in December 2016, the Court vacated the Board's February 2016 decision and remanded the matter to the Board for compliance with a Joint Motion for Remand (JMR).  In July 2017, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, an SSOC was issued in December 2017.  

The Board notes that the Veteran filed substantive appeals (VA Form 9) for several claims, including service connection for posttraumatic stress disorder (PTSD), service connection for pancreatitis, service connection for a right shoulder disorder, increased ratings for migraines, stomach scars, scar on the right arm, and a right wrist disorder in October 2017.  These issues have not been certified to the Board; thus, it would be inappropriate for the Board to address the issues at this time.  These issues will be addressed at a later time.  


FINDINGS OF FACT

1.  Prior to July 25, 2008, the Veteran's post-operative residuals of a right ankle injury did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment as to render impractical the application of the regular schedular standards.  

2.  Beginning April 1, 2012, the Veteran's post-operative residuals of a right ankle injury does not present an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization to render impractical the application of the regular rating standards.  


CONCLUSION OF LAW

The criteria for referral for a rating in excess of 20 percent on an extraschedular basis, for post-operative residuals of a right ankle injury, for the period prior to July 25, 2008 and after April 1, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.321 (b) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

Pursuant to 38 C.F.R. § 3.321 (b) (1), in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The November 2016 joint motion states that the Board erred when it failed to provide adequate reasons and bases for its determination that extraschedular consideration was not warranted under 38 C.F.R. § 3.321 (b).  In particular, it was noted that the Board did not address whether referral for consideration of extraschedular evaluation is warranted.  Although the Board determined that Veteran's right ankle disability does not warrant a schedular rating in excess of 20 percent under Diagnostic Codes 5270 or 5271, the Parties to the motion noted that the Veteran experiences symptoms of ankle rollover, used and ankle brace and cane and wore shoes with additional support.  The Parties noted that instability and the use of assistive device are not specifically considered under the aforementioned diagnostic codes, which suggests the schedular evaluation may be inadequate to rate the Veteran's right ankle disability.  

The Court has explained that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) (1) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Id.  See also 38 C.F.R. § 3.321 (b) (1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321 (b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

By a rating action in November 2005, the RO granted service connection for residuals of injury of the right ankle; a noncompensable evaluation was assigned, effective May 13, 2002.  

The Veteran's claim for an increased rating for his right ankle disorder (VA Form 21-4138) was received in October 2006.  Submitted in support of the claim were VA progress notes dated from August 2002 to January 2004; these records do not reflect any treatment for the right ankle disorder.  

The Veteran was afforded a VA examination in April 2007, at which time he indicated that he had pain and stiffness with weakness after prolonged standing of more than 20 minutes.  He also reported intermittent swelling of the right ankle.  He wore a brace.  No episodes of dislocation or recurrent subluxation were reported.  On examination, it was noted that the Veteran has normal gait and no functional limitations on standing and walking.  He had no callosities, breakdown or unusual shoe wear pattern that would indicate abnormal weight bearing.  There was no swelling heat redness but tenderness to palpation at the lateral malleolus and anterior talus.  No abnormal movements or guarding movements was noted.  Range of motion in the right ankle was normal.  The diagnosis was right ankle sprain with imaging confirming old trauma but no fracture noted however an ossific density near the lateral malleolus which is as likely the etiology of the Veteran's symptoms.  The examiner noted that the Veteran had mild functional limitations with weight bearing and flare-ups.  

Submitted in support of the claim were VA progress notes dated from April 2007 to March 2008 which show the Veteran received ongoing treatment for chronic right ankle pain; he received physical therapy.  A physical therapy note, dated in June 2007 indicates that the Veteran was seen with chronic right ankle pain and some instability.  He was seeking to replace his old ankle brace because it does not work.  The Veteran was seen in August 2007 with complaints of ankle pain off and on ever since he injured the ankle in 1968.  He stated that he rolled over his right ankle all the time.  He had been using an ankle brace for his right ankle and felt that it was working to alleviate some of his symptoms.  When seen in August 2007, it was noted that the Veteran had a diagnosis of osteoarthritis of the right ankle, and he was using ankle brace and requesting a cane.  During a January 2008 clinical visit, the Veteran reported having severe pain at times, especially on rainy days.  In March 2008, the Veteran was diagnosed with a torn ligament of the ankle; he underwent reconstruction of the right ankle with graft of the midfoot, rearfoot and tibia.  

Of record is a podiatry note, dated in June 2008, indicating that the Veteran was seen for right ankle pain for the past three years.  On examination, he had pain on palpation to the right lateral anterior ankle and inferior to lateral malleolus, pain on active and passive range of motion to the ankle joint and on inversion and eversion.  He had pain upon palpation of the medial ankle ligaments and anterior ankle.  The assessment was lateral right ankle instability.  On July 25, 2008, the Veteran was admitted to a VA hospital with a diagnosis of right cavovarus deformity lateral ankle instability and anterior local semi-rigid forefoot valgus; he underwent a right dorsiflexory wedge osteotomy of the first metatarsal Dwyer osteotomy of the calcaneus and Evans tendon transfer of the lateral ankle.  

By a rating action in November 2008, the RO increased the evaluation for the right ankle from 0 percent to 20 percent, effective May 22, 2007, and assigned a 100 percent for convalescence from July 25, 2008, and an evaluation of 20 percent from February 1, 2009.  

VA progress notes dated from August 2010 to March 2016 show that the Veteran continued to receive clinical evaluation and treatment for chronic right ankle pain.  Among these records is the report of a VA examination of the right ankle, performed in August 2011.  It was noted that the Veteran does not ambulate secondary to psychiatric and neurologic condition.  It was noted that the Veteran had severe tenderness to palpation on any portion of the foot/ankle below mid-calf.  The diagnosis was loss motion right ankle.  A treatment note, dated in February 2012, indicated that the Veteran had loss of range of motion of the right ankle and he no longer ambulates; rather, he moves around in an electric scooter.  A bone scan showed no RSD/osteomyelitis.  

On the occasion of a DBQ examination of the ankle in December 2016, the Veteran reported the ankle condition has gotten worse and he is unable to stand on the right foot.  The flare ups of the right ankle can be described as extreme pain on rainy days and loss of motion. Unable to flex or extend bilateral ankle.  Dorsiflexion was to 15 degrees, flexion was to 40 degrees.  The examiner indicated that pain was noted on the examination but did not result in functional loss.  There was objective evidence of localized tenderness and pain on palpation.  There was evidence of pain with weight bearing.  The examiner noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  The Veteran's function was not limited by pain, weakness, fatigability or incoordination.  Muscle strength testing was normal.  No muscle atrophy was noted.  No ankylosis was noted.  The examiner noted that the Veteran uses a wheelchair on a regular basis; he stated that there was painful weight bearing on the right foot due to hardware and service-connected foot issues.  The impact of the post-operative right ankle includes no prolonged standing or heavy lifting, no manual labor/construction/yard maintenance; light office work is reasonable for this claimant.  

Another DBQ examination was conducted in September 2017.  The Veteran reported that the still has a lot of pain in the right ankle joint.  The Veteran indicated that he has a flare about weekly with weather changes for a day and must stay off his feet at those times.  It was noted that the Veteran cannot stand more than a minute or walk to bear weight on the right foot, but can transfer with assistance, all due to his right ankle limiting these activities.  Dorsiflexion was from 0 degrees to 5 degrees; and plantar flexion was from 0 degrees to 5 degrees.  Pain was noted on examination and it was reported that is causes functional loss.  There was evidence of pain with weight bearing.  He was generally tender in all areas of the right ankle.  It was noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner indicated that as the Veteran was not having a flare on the day of the examination, it would be only with resort to mere speculation to report the additional range of motion limitation due to pain during a flare up at that time.  No ankylosis was noted.  It was noted that the Veteran was constantly in the wheelchair.  The examiner noted that the Veteran cannot stand more than a minute or walk to bear weight on the right foot, but can transfer with assistance, all due to his right ankle limiting these activities; he stated that this does not preclude limited duty or sedentary employment.  

The Veteran's right ankle disability is rated 20 percent disabling under DC 5271.  38 C.F.R. § 4.71a (2017).  

Under Diagnostic Code 5270, a 20 percent rating is assigned for ankylosis affecting the ankle in plantar flexion less than 30 degrees.  Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling.  Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling.  38 C.F.R. § 4.71a (2017).  

Under Diagnostic Code 5271 (limited motion of ankle), a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a (2017).  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2017).  

After a careful review of all evidence of record, the Board finds that the symptomatology and occupational impairment caused by the Veteran's right ankle disability are specifically contemplated by the schedular criteria, and the Veteran is not entitled to an extraschedular rating for that service-connected disability.  Simply put, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this case, considering the lay and medical evidence, the symptomatology of Veteran's right ankle disability involves pain, swelling, and stiffness, as well as the inability to stand for long periods of time and his reports of multiple rollovers and instability and the use of a cane and special shoes.  The Board finds that the rating criteria for the musculoskeletal system reasonably describe virtually all aspects of the Veteran's disability level and symptomatology associated with the right ankle disorder.  

Although all of his symptoms are not specifically mentioned in the rating criteria, they are considered part of the rating criteria through 38 C.F.R. §§ 4.40 and 4.45.  

The following is provided under § 4.40 for functional loss:

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  

The following is provided under § 4.45 for the joints:

As regards the joints the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  

That functional loss specifically includes factors such as pain and incoordination, which in the Board's opinion encompasses the Veteran's symptoms of pain, swelling, and stiffness.  For those symptoms, then, which represent the majority of the complaints, the Board finds that the rating schedule contemplates their inclusion when assigning a rating.  

The Veteran's right ankle disability is also manifested by some limited evidence of instability including rollover, by the use of assistive devices (namely, a scooter), cane, ankle brace shoes with additional support.  The Parties noted that instability and the use of assistive device are not specifically considered under the aforementioned diagnostic codes, which suggests, by a history of experiencing pain when standing for prolonged periods of time.  Significantly, a treatment note, dated in February 2012, indicated that the Veteran had loss of range of motion of the right ankle and he no longer ambulates; rather, he moves around in an electric scooter.  In addition, on examination in December 2016, the examiner noted that the Veteran uses a wheelchair on a regular basis; he stated that there was painful weight bearing on the right foot due to hardware and service-connected foot issues.  The impact of the post-operative right ankle includes no prolonged standing or heavy lifting, no manual labor/construction/yard maintenance; light office work is reasonable for this claimant.  However, the examiner indicated that pain was noted on the examination but did not result in functional loss.  There was objective evidence of localized tenderness and pain on palpation.  The examiner also noted that the Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner further noted that Veteran's function was not limited by pain, weakness, fatigability or incoordination.  Muscle strength testing was normal.  No muscle atrophy was noted.  No ankylosis was noted.  The Board notes that the use of an assistive device is contemplated by the factor of functional impairment, previously discussed, of incoordination.  It is also conceivably contemplated by the previously discussed factor of pain.  Consequently, the Board finds that the use of the assistive device does not establish entitlement to an extraschedular evaluation.  

As to the instability / rollover in the Veteran's right ankle, that symptom  contemplated by the rating schedule in that subsections (b) and (c) of §  4.45 specifically refer to more movement than giving examples that include relaxation of ligaments, and weakened movement giving examples that include divided or lengthened tendons.  

As to the use of a cane, brace, or other assistive device, the use of such a device is not itself a symptom but rather a means of addressing a symptom.  While this may go to the severity of a symptom such use is contemplated by the symptoms that it addresses, such as pain, weakness, less or more movement than normal.  As such, the sections just described account for all of the Veteran's symptoms.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; interference with sitting, standing, and weight bearing, more movement than normal and less movement than normal.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, as discussed in the February 2016 decision, but the Veteran's disability is not productive of such manifestations.  

Additionally, and independent of the analysis above, the evidence of record does not show that such an exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321 (b) (1). To the latter factor, while the Veteran underwent two surgeries for his right ankle disability, he was not frequently hospitalized for this disability.  Additionally, the record shows that the pain clearly did not interfere to any significant extent with the Veteran's occupation.  In fact, following the DBQ examination in September 2017, the examiner stated that the Veteran cannot stand more than a minute or walk to bear weight on the right foot, but can transfer with assistance, all due to his right ankle limiting these activities; this does not preclude limited duty or sedentary employment.  Because the evidence does not show that the Veteran's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the Board finds that the rating schedule is adequate to evaluate the Veteran's right ankle disability.  

In sum, all of the manifestations of the right ankle disability are contemplated by the rating criteria.  Based on the above, the Board finds that assignment of an extraschedular rating in excess of 20 percent for the Veteran's right ankle disability prior to July 25, 2008 and from April 1, 2012 is not warranted.  

ORDER

Referral for an extraschedular rating in excess of 20 percent for post-operative residuals, right ankle prior to July 25, 2008 and from April 1, 2012 is denied.  



____________________________________________
JAMES REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


